Citation Nr: 0925937	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  04-40 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for renal 
insufficiency, claimed as secondary to hypertension and 
service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to February 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.

This appeal was most recently before the Board in July 2008, 
when it was remanded for additional evidentiary development.  
Such development having been completed, the appeal has been 
returned to the Board for further review.


FINDINGS OF FACT

1.  No nexus between the Veteran's active duty and his 
currently-shown hypertension has been demonstrated; nor does 
the credible medical evidence indicate a relationship between 
this condition and his service-connected diabetes mellitus.

2.  No nexus between the Veteran's active duty and his 
currently-shown renal insufficiency has been demonstrated; 
nor does the credible medical evidence indicate a 
relationship between this condition and his service-connected 
diabetes mellitus.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not warranted.  38 
U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, (2008).



2.  Service connection for renal insufficiency is not 
warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  

The foregoing notice requirements were satisfied by a 
February 2003 letter.  Following that letter, the August 2004 
statement of the case and March 2008 supplemental statement 
of the case were issued, each of which provided the Veteran 
an additional 60 days to submit additional evidence.  The 
Veteran was informed of the law and regulations governing the 
assignment of disability ratings and effective dates in an 
August 2008 letter.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Board is cognizant that the February 2003 letter did not 
provide notice regarding what is necessary to substantiate 
the Veteran's claims of entitlement to service connection for 
hypertension and renal insufficiency on a secondary basis.  
However, the Veteran's assertions that these conditions are 
related to his 
service-connected diabetes reflects his familiarity with the 
theory of entitlement behind a secondary service connection 
claim.  Additionally, the Veteran is represented by an 
organization that is intimately familiar with his case and 
what is necessary to substantiate his claims.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
Veteran have been obtained and associated with the claims 
folder.  Neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
The Veteran was accorded pertinent VA examinations in 
December 2007 and January 2009.  The Board notes that it 
appears there are outstanding VA treatment records which 
contain blood pressure readings.  However, the evidence 
reflects that these records were incorporated by reference, 
and thoroughly considered, in the January 2009 VA examination 
report.  As such, the Board finds no prejudice to the Veteran 
in proceeding with the present decision despite the absence 
of any outstanding VA treatment records.

It is also observed, however, that the Veteran apparently 
receives Social Security Administration (SSA) disability 
benefits, the records of which are not currently contained in 
the claims file.  Nevertheless, the Board finds that the SSA 
records are not necessary to a decision on the claims before 
the VA.  In its decisions, the SSA is concerned with an 
applicant's current situation, whereas in adjudicating a 
claim for service connection, VA is concerned with evidence 
reflecting a nexus between a current disability and active 
military service, or service-connected disability.  The 
record currently contains ample evidence reflecting the 
Veteran's disabilities on appeal and he has not asserted that 
SSA records are necessary to the adjudication of this appeal.  
Thus, the Board finds that remand to obtain any SSA records 
pertaining to the disabilities on appeal would constitute a 
waste of judicial and administrative resources, and that an 
informed and complete decision may be reached without the 
delay inherent in obtaining these records.

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a [V]eteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  General Laws And Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2008).

Additionally, service connection may be granted for 
disability shown to be proximately due to, or the result of, 
a service-connected disorder.  See 38 C.F.R. § 3.310(a).  
This regulation has been interpreted by the Court to allow 
service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a non service-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

When a chronic disease such as cardiovascular-renal disease, 
including hypertension, becomes manifest to a degree of 10 
percent within one year of the Veteran's discharge from 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the Veteran's period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  Here, the Veteran is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

IV.  Analysis

A.  Hypertension

The Veteran contends that his currently-shown hypertension is 
the result of his service-connected diabetes mellitus.  

The service treatment records are negative for complaints or 
findings of hypertension.  In this regard, the Board notes 
that although the January 1973 separation examination does 
reveal an isolated elevated blood pressure reading of 136/90, 
there is no notation from the examining provider indicating 
any blood pressure disability.

The earliest evidence describing hypertension is a December 
1995 private hospital report, which shows that the Veteran 
reported having hypertension most of his life, and a 
diagnosis of severe hypertension.  Subsequent private 
treatment records reflect chronically difficult to control 
hypertension.  None of these records indicate an association 
between this condition and the Veteran's prior active 
military duty, or his diabetes mellitus, which the record 
reflects was diagnosed in 2002.  

In December 2007, in accordance with an October 2007 Board 
Remand, the Veteran underwent a VA examination in order to 
determine the etiology of his hypertension.  The claims file 
was reviewed in conjunction with the examination.  Although 
it was noted that the Veteran's hypertension had occurred 20 
years after service, indicating the condition was not related 
to service, the examiner did not address whether the 
Veteran's hypertension was caused or aggravated by his 
service-connected diabetes, as requested by the Board.

The Veteran underwent a follow-up VA examination in January 
2009.  The examination report indicates that the claims file 
was thoroughly and carefully reviewed.  The examiner noted 
the diagnosis of hypertension in 1995, "twenty years after 
discharge," and the 2002 diagnosis of diabetes mellitus.  
Additionally, the examiner listed the blood pressure readings 
from private and VA facilities from 1995 to 2008, and noted 
that these "chronological blood pressure measurements show 
an improvement in hypertension after diagnosis and treatment 
for diabetes in 2002."  

Based on the foregoing findings, the examiner opined that the 
Veteran's hypertension "is not caused by or related to 
service connected diabetes mellitus."  In support of this 
determination, the examiner noted that the Veteran's 
hypertension was diagnosed, and poorly controlled, 7 years 
prior to any diagnosis or treatment for diabetes.  The 
examiner further opined that the Veteran's hypertension is 
not aggravated by his service-connected diabetes, noting, 
again, that the "chronological review of blood pressure 
measurements taken during routine follow-up visits show 
improvement in hypertensive control after diagnosis of 
diabetes mellitus."

That the Veteran currently has hypertension is not in 
dispute.  Rather, the question to be resolved is whether this 
disability can be related to his period of service from 1966 
to 1973, or to his service-connected diabetes.  

Here, the service treatment records are absent for complaints 
or findings of hypertension.  There is also no evidence 
whatsoever reflecting hypertension within one year of service 
(to trigger the application of the legal presumption of 
service connection for chronic disease).  Although post-
service treatment records show the Veteran reported having 
hypertension for most of his life, the earliest evidence 
reflecting a diagnosis of the condition is in December 1995.  
This lengthy period without post-service treatment (e.g., 23 
years after separation from service) weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Further, none of the post-service medical records indicate a 
link between the Veteran's active military duty and his 
hypertension, and the January 2009 VA examiner specifically 
rejected any link between his service-connected diabetes 
mellitus and this condition. 

In view of the absence of hypertension in service, or for 
years after service, and a specific medical opinion rejecting 
any link between the Veteran's service-connected diabetes and 
this condition, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for hypertension.  Service connection is not 
warranted, and the appeal is denied.

B.  Renal Insufficiency

The Veteran essentially contends that his currently-shown 
renal insufficiency is caused by his hypertension, or, 
alternatively, by his service-connected diabetes mellitus.

The service treatment records are absent for complaints or 
findings of renal insufficiency.

The earliest evidence describing renal insufficiency is a 
December 1995 private hospital report, which shows a 
diagnosis of "mild renal insufficiency, probably secondary 
to hypertension."  Subsequent treatment records reflect 
similar findings that the Veteran's renal condition is 
associated with his hypertension.  For example, a May 2003 
private treatment report reflects "chronic renal failure 
secondary to hypertensive nephropathy."  None of these 
records suggest a relationship between the Veteran's active 
military duty, or service-connected diabetes, and his renal 
condition.

The Veteran underwent a pertinent VA examination in December 
2007.  The claims file was reviewed in conjunction with the 
examination.  With respect to the etiology of the Veteran's 
renal condition, the examiner acknowledged that there are 
causes of renal insufficiency other than hypertension, but 
ultimately concluded that the Veteran's renal insufficiency 
is "as likely as not caused by or related to essential 
hypertension."

Although the Veteran currently has renal insufficiency, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for this condition.  The 
service treatment records are absent for complaints or 
findings of a renal condition.  There is also no evidence 
whatsoever reflecting a renal condition within one year of 
service (to trigger the application of the legal presumption 
of service connection for chronic disease).  While post-
service medical records reflect a finding of renal 
insufficiency years after separation from service, none of 
these records indicate a link between the Veteran's active 
military duty, or his service-connected diabetes mellitus, 
and this condition.  

Instead, the medical evidence developed throughout the course 
of this appeal consistently shows that the Veteran's renal 
insufficiency is associated with his non service-connected 
hypertension, with the December 2007 VA examiner specifically 
opining such.  In this case, because service connection has 
not been granted for hypertension, service connection for 
renal insufficiency as secondary to the currently-shown 
hypertension must also be denied.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for renal insufficiency.  Service connection is 
not warranted, and the appeal is denied.

ORDER

Service connection for hypertension is denied.

Service connection for renal insufficiency is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


